104 N.J. Super. 409 (1969)
250 A.2d 158
STATE BOARD OF MEDICAL EXAMINERS OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
WARREN HOSPITAL, A NEW JERSEY CORPORATION, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued February 13, 1969.
Decided February 21, 1969.
Before Judges GOLDMANN, KOLOVSKY and CARTON.
Mr. James A. Tirrell, Jr. argued the cause for appellant.
Mr. Howard M. Kaplan, Deputy Attorney General, argued the cause for respondent (Mr. Arthur J. Sills, Attorney General, attorney; Mr. Stephen Skillman, Deputy Attorney General, of counsel).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in Judge Bry-Nildsen's opinion reported in 102 N.J. Super. 407 (Cty. D. Ct. 1968).